Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 50 has been amended but still claims compound
    PNG
    media_image1.png
    123
    457
    media_image1.png
    Greyscale
 which is outside the scope of compounds claimed in claim 1 from which claim 50 depends because R8 is no longer allowed to be NR9R10 as is seen in the above compound. As such, claim 50 improperly broadens claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 16, 17, 20, 25, 43, 50-51, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 12-14, 16-22, 27-28, 32, 34-36, and 48-50 of U.S. Patent No. 10221127 (‘127) in view of Olshyk et al. (Chem. & Physics of Lipids, 2014, 177, 1-7). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘127 claims similar compounds to those newly claimed in applicant’s amended formula I, specifically wherein G3 is C4 alkylene, L1 and L2 are -C(=O)O, G1 is direct bond or C(=O); G2 is a direct bond and R7 is C1-C2 alkyl which can be substituted with anything (e.g. alkyl group) which are structurally similar to the compounds instantly claimed in that they merely differ in that R8 is NR8R9 instead of the instantly claimed OH. ‘127 further teaches compositions comprising these similar compounds, and a therapeutic agent and a method for administering a therapeutic agent which comprises the same steps as the instant claimed method. Regarding applicant’s R8 being OH instead of NR8R9. This would have been an obvious substitution to make because Olshyk teaches that by having a terminal OH on the head groups of lipids as is now instantly claimed allows for antioxidant activity whereas lipids without the OH groups were either pro-oxidant or neutral. Anti-oxidant activity would help preserve the nanoparticles against deterioration (See abstract). Thus, it would be obvious to substitute the NMe2 groups of ‘127 for the OH groups instantly claimed at R8 because by substituting the OH groups on the head group of the lipids one of ordinary skill in the art would be able to better preserve the nanoparticles against premature degradation, etc. and as such one of ordinary skill in the art would conclude that the instantly claimed invention is merely an obvious variant of the compounds, compositions and methods claimed in US10221127 in view of Olshyk.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 25, and 43 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Otawa (JP09255638).
	Applicant’s claim:
--the compounds of revised formula (I) wherein the structural variants are as defined by the instant claims.
	Otawa teaches compounds, e.g. 
    PNG
    media_image2.png
    300
    734
    media_image2.png
    Greyscale
which anticipates applicant’s claims 1-2, 7, 25, and 43 wherein G1 is a direct bond, G2 is a direct bond and R7 is a C2-alkyl which is substituted by OH, G3 is a C2 alkyl and R8 is OH, b and c are both 1, L1 and L2 are -C(=O)O-/-O(C=O)- as the instant claims do not specify the order/direction of the ester within the lipid chain, and wherein a and d are both 17, and R1a, R1b, R2a, R2b, R3a, R3b, R4a, R4b, R5 and R6 are all H (see pg. 6 compounds, e.g. right column 4th compound down in Japanese original document). This compound reads on and anticipates the instant claims as they are currently written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 16, 17, 20, 25, 43, 50-51, 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (WO2016/176330 with priority to 04/27/2015, from IDS 07/09/2020) in view of Olshyk et al. (Chem. & Physics of Lipids, 2014, 177, 1-7).
Applicant’s claim:
--Compounds of formula I, wherein the structural variants are as defined in the instant claims.
--Compositions comprising these compounds.
--Methods of administering these compositions.
--Lipid nanoparticles comprising the claimed compounds.
--Compositions comprising the above lipid nanoparticles.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-3, 7, 16, 17, 20, 25, 43, and 50, Tam teaches structurally similar compounds to those instantly claimed of applicant’s formula I, wherein their L1 and L2, G1, G2, G3, Ra, R1a and R1b , R2a and R2b, R3a and R3b, R4a and R4b, R5, R6, and R7, a, b, c, d all overlap in scope with the instantly claimed groups, e.g. for instance Tam teaches compounds 
    PNG
    media_image3.png
    379
    442
    media_image3.png
    Greyscale
     from pg. 13, and 
    PNG
    media_image4.png
    124
    432
    media_image4.png
    Greyscale
  also pg. 13 wherein the first compounds have applicant’s G2 as a direct bond, R7 as C2 alkyl group wherein the C2 alkyl group is optionally substituted (as claimed in applicant’s claim 1) with an oxo group at the first carbon and a C6 alkyl group off of the second carbon of the R7 group for the first three compounds and which have applicant’s G2 as the claimed C(=O), R7 as C2 alkyl group wherein the C2 alkyl group is optionally substituted (as claimed in applicant’s claim 1) with C6 alkyl group at C2 (See pg. 13). Tam further teaches similar lipid compounds which have a terminal OH group as part of the head group (See e.g. 
    PNG
    media_image5.png
    155
    367
    media_image5.png
    Greyscale
 which is found on pg. 13).
 “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).

	Regarding claims 51 and 66-68, Tam teaches compositions which comprise structurally similar compounds to those of applicant’s Formula I and methods of administering therapeutic agents, specifically nucleic acid(s) to patients in need thereof by preparing or providing compositions comprising the structurally similar compounds to those of applicant’s Formula I and administering these compositions to the patients in need thereof and Tam further teaches pharmaceutical compositions comprising lipid nanoparticles and a diluent/excipient that comprise structurally similar compounds to those of applicant’s Formula I (See entire document; abstract; pg. 1, ln. 1-15; pg. 3, ln. 24-pg. 5, ln. 11, inclusive; pg. 14, ln. 14-21; pg. 8, ln. 9-23; pg. 40, ln. 11-pg. 50, ln. inclusive; pg. 108, ln. 11-pg.119, ln 3; pg. pg. 119, ln. 30-pg. 124, ln. 19; pg. 124, ln. 22-pg.; 127, ln. 15; claims; examples; lipid nanoparticles with formula II (which overlaps with the instant formula I)).  
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-3, 7, 16, 17, 20, 25, 43, and 50, Tam does not specifically teach express examples of compounds of formula I wherein R8 is OH. However, Tam does teach structurally similar lipids see examples in Table 3 wherein the equivalent position off of the nitrogen atom is OH and as such it would have been obvious to substitute the NR8R9 of Tam for the OH that is instantly claimed and expect that these compounds would also function as lipids because Tam demonstrates throughout the reference that the groups which come off the nitrogen atom are not particularly limited as long as they include at least one long chain lipid/fatty groups (See entire document; examples; claims). Further, Olshyk teaches that by having a terminal OH on the head groups of lipids as is now instantly claimed allows for antioxidant activity whereas lipids without the OH groups were either pro-oxidant or neutral. Anti-oxidant activity would help preserve the nanoparticles against deterioration (See abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to form the instantly claimed compounds wherein G2 is direct bond, R7 is a substituted C1-C2 alkyl, and R8 is OH and all the other variables are as instantly claimed because the disclosed compounds of Tam as discussed above only differ in that R8 is OH, and further Tam specifically discloses similar lipids which have a terminal OH group off of the same alkyl chain instantly claimed which is also bound to a nitrogen atom in structurally similar lipids and Tam teaches that all of these compounds are useful as lipids for delivering nucleic acid therapeutic agents as are instantly claimed. One of ordinary skill in the art would have been motivated to form the claimed compounds having R8 as OH when looking to Tam and expect that these compounds would also function as lipids because Tam demonstrates throughout the reference that the groups which come off the nitrogen atom are not particularly limited as long as they include at least one long chain lipid/fatty groups.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 08/02/22, have rendered the previous 112(a) rejection moot and this rejection is withdrawn by the examiner. Applicant’s amendments to the claims have prompted the revised/new grounds of rejection under 103 that is presented herein. Applicants arguments insofar as they pertain to the new/revised grounds of rejection are addressed herein.
	Applicants argue that the previous combination of references including Tam does not teach compounds wherein G2 is direct bond, R7 is a C1-C2 alkyl, and R8 is OH which are all from dependent claims and were not previously required to be present in the same molecule, thus prompting the new grounds of rejection presented herein. The examiner respectfully disagrees and firstly points out that applicant’s claims still allow for the alkyl, alkenyl, etc. groups to be optionally substituted with anything, examples of substituents in the specification include oxo groups and alkyl groups, etc. While the examiner concedes that Tam does not teach wherein R8 is OH when applicant’s compounds have the claimed structure, Tam does teach that the head group can be/contain an OH in lipid compounds for forming nanoparticles and delivering the same active agents see for instance the compound(s) shown above. Further, it would have been obvious to make R8 and OH and have all of the claimed substituent groups because Olshyk teaches that it would have been obvious to substitute an OH for the NR8R9 group of Tam as is seen in in the instantly claimed compounds because the OH group allows for antioxidant activity to the lipid/lipid nanoparticle. Thus, the instantly claimed compounds remain obvious when taken in view of the combination of the prior art discussed herein.
	Applicants then argue that the double patenting rejection is overcome because 10221127 does not teach the instantly claimed compounds. The examiner agrees that ‘127 does not teach the instantly claimed compounds having the amended compound scope not previously required. However, ‘127 in view of Olshyk does render the instantly claimed compounds obvious for the reasons discussed above. Thus, applicant’s amendments to the claims which require a completely different scope of compounds than were previously claimed have prompted the revised and new grounds of rejection herein.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616